Citation Nr: 0937510	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  02-17 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The appellant served on active duty from June 1967 to March 
1970, to include service in the Republic of Vietnam.  This 
period of service has been held to be of such nature as to 
not qualify for Department of Veterans Affairs benefits.  See 
VA Administrative Decisions in July 1970 and December 1980.  
He was also a member of the Reserve from March 1974 to May 
1978 and had active duty for training from March to August 
1974.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which determined that new and 
material evidence to reopen the appellant's claim for service 
connection for PTSD had not been received. 

In May 2004 the Board determined that new and material 
evidence had not been received to reopen an August 1996 
denial of the claim of service connection for PTSD.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court,).  In a September 2007 Memorandum 
Decision, the Court set aside the Board's May 2004 decision 
and remanded the claim for readjudication.

The claims for service connection for hepatitis C and for a 
skin disorder, come before the Board on appeal of a September 
2004 administrative decision by the RO in Philadelphia, 
Pennsylvania.  This decision was related to the character of 
the appellant's discharge.

In March 2008, the Board remanded these matters to the RO for 
additional actions.  After completing the requested actions, 
the RO continued the denial of each claim on appeal (as 
reflected in a July 2009 supplemental statement of the case 
(SSOC)), and returned these matters to the Board for 
appellate review.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished

2.  In a December 1980 Administrative Decision, it was noted 
that the Defense Department, but not the Service Department 
had upgraded the appellant's discharge. It was further held 
that under VA regulations the discharge had been for willful 
and persistent misconduct and was a bar to VA benefits.  He 
was provided notice of this decision and information 
concerning his right to appeal later that same month, but the 
appellant did not submit a timely appeal; hence, this 
decision is final.

3.  A RO decision dated in August 1996 denied the appellant's 
claim for PTSD on the basis that, his diagnosis of PTSD was 
based on a period of service which was terminated by a 
discharge that precludes payment of VA benefits and his 
claimed stressors were not verified in his second period of 
service.  The appellant did not submit a timely appeal, and 
the August 1996 decision became final.

4.  Evidence associated with the claims file since the 
December 1980 Administrative Decision and the August 1996 
rating decision is not so significant that it must be 
considered with all the evidence on file to fairly decide the 
merits of the claim.

5.  The first period of active duty whereby the appellant 
served in Vietnam is not an eligible period of service for VA 
purposes, as the appellant's discharge was the result of 
persistent and willful misconduct and the appellant is not 
shown to have been legally insane at the time of the offenses 
that led to the discharge.

6.  There is no competent evidence which establishes that the 
appellant currently has a skin disorder or hepatitis C.




CONCLUSIONS OF LAW

1.  The December 1980 Administrative Decision and the August 
1996 RO decision are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  As evidence received since the December 1980 
Administrative Decision and the August 1996 RO decision is 
not new and material, the criteria for reopening the 
appellant's claim for service connection for PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  The appellant's discharge was the result of persistent 
and willful misconduct for the period of service from June 
1967 to March 1970, and is barred from VA compensation 
benefits that may otherwise derive from that period of 
service.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2008).

4.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. § 3.303 
(2008).

5.  The criteria for service connection for a skin disorder, 
to include as secondary to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the petition to reopen the claim for service 
connection for PTSD, a March 2009 post-rating letter notified 
the appellant that to reopen his previously denied claim for 
service connection for PTSD, VA had to receive new and 
material evidence, and this letter further defined what 
constituted new and material evidence specific to the reason 
his claim was previously denied.  Thus, the guidance of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) has been satisfied by 
this letter. 

With regard to the claims for service connection for 
hepatitis C and a skin disorder, the March 2009 post-rating 
letter also provided notice to the appellant of the evidence 
and information needed to substantiate his claims for service 
connection on appeal.  This letter also informed the 
appellant of what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  The letter further requested that the 
appellant submit any additional information or evidence in 
his possession that pertained to his claims.

The March 2009 letter also provided the appellant with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman (cited above).

After issuance of the above letters, and proving the 
appellant and his representative additional opportunity to 
respond, the RO readjudicated each issue on appeal in a July 
2009 SSOC.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the appellant's service 
treatment records, VA medical records, and the reports of VA 
examinations. Also of record and considered in connection 
with the appeal are various written statements provided by 
the appellant as well as by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d). The legal 
criteria provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions. Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious. 38 C.F.R. § 3.12(d)(4).

As indicated above, the appellant's claim for service 
connection for PTSD had previously been considered and denied 
in an August 1996 rating decision.  As the veteran did not 
appeal that decision, it is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The appellant sought to reopen his claim for 
service connection for PTSD in November 2000.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001.  
See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001).  Given the November 2000 date of the claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in December 1998.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the 1996 rating decision, the RO determined 
that the appellant was not entitled to service connection for 
PTSD on the basis that the appellant's diagnosed PTSD was 
based on events in a period of service when he was discharged 
from service as a result of persistent and willful 
misconduct, which precludes payment of VA benefits and his 
claimed stressors were not verified in his second period of 
service.  PTSD was first clinically established years after 
separation from the pertinent service.

Evidence considered at that time included medical records, 
which showed PTSD had its inception due to stressful events 
during the appellant's first period of service from June 1967 
to March 1970, and no complaint, treatment, or diagnosis 
referable to PTSD in the appellant's Reserve duty from March 
1974 to May 1978.  No signs or symptoms of PTSD were noted 
during service and the disorder was first noted years after 
service.

A VA Administrative Decision of December 1980 reported that 
the appellant's discharge for the period June 1967 to March 
1970 was considered to be a discharge, which precluded 
payment of VA benefits.  It was noted that the Defense 
Department had issued an upgrade, but that his Service 
Department had not.  It was further held that for VA 
purposes, the discharge had been the result of persistent and 
willful misconduct which resulted in a bar to VA compensation 
benefits based on that period of service.  It was noted that 
he was entitled to health care under Chapter 17, Title 38, 
United States Code for any disabilities determined to be 
service connected.  He was provided a notice of this decision 
at his address of record (and he used the same address when 
corresponding with the VA some years later).  There is no 
indication that the letter was returned or was undeliverable.

VA treatment reports from August 1991 to April 1996 showed 
that the appellant was treated for and had a diagnosis of 
PTSD.

On VA examination of May 1996 the appellant reported that he 
started receiving treatment for PTSD in 1988 in Harrisburg, 
Pennsylvania, while he was incarcerated and continued 
treatment at the Philadelphia Veterans Administration Mental 
Health Clinic. PTSD was diagnosed, in pertinent part.

In this case, in order for evidence to be new and material, 
it would have to tend to show either that the appellant had 
received an upgraded discharge pursuant to 10 U.S.C.A. § 1552 
or that he had been found to be insane at the time he 
committed the offenses which resulted in his discharge, or 
that a stressful experience from the appellant's second 
period of service caused or aggravated his PTSD. 

Evidence added to the record since the August 1996 RO 
decision includes the appellant's November 2000 application 
to reopen his claim for service connection for PTSD.  A 
January 2001 VA examination reflects that the appellant 
reported that his role was to travel all over Da Nang and 
fight fires as a result of plane and helicopter crashes and 
that he had numerous traumatic memories related to his time 
in Vietnam.  He reported other traumatic events, all during 
the initial period of service. PTSD was diagnosed.

VA medical records from July 2003 to April 2009 reflect that 
the appellant has continued to receive ongoing treatment for 
his PTSD.  The appellant reported symptoms related to his 
combat in Vietnam.  

The Veteran has also submitted additional argument contending 
that he had incompetent counsel at the time he was discharge 
from the military and was not informed of his right.  He 
further contends that he was not informed of the 1980 
Administrative Decision and therefore knew nothing about his 
right to appeal.  He also challenges the determination that 
he engaged in willful misconduct and insists that the Veteran 
VA should have considered whether PTSD affected his judgment 
in his first enlistment.  

The evidence received subsequent to the August 1996 RO 
decision is cumulative or duplicative of evidence previously 
of record as there is no showing of a nexus opinion between 
the appellant's second period of service and his current 
PTSD, nor is there evidence showing that the appellant had 
received an upgraded discharge pursuant to 10 U.S.C.A. § 1552 
or that he had been found to be insane at the time he 
committed the offenses which resulted in his discharge.
 
As such, the evidence is not new and material evidence within 
the meaning of the applicable law.  While medical evidence 
submitted since the August 1996 RO decision constitutes new 
evidence such is not material since, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.

In this regard, the Board notes that the medical records 
essentially reflect that the appellant currently experiences 
PTSD incurred as a result of stressful events in his first 
period of service, but diagnosed years later.  There is no 
showing of a psychiatric disorder during service, the 
appellant is shown to have known right from wrong during that 
period, and there is no medical evidence showing that he was 
insane at the time he committed the offenses which resulted 
in his discharge.  There likewise were no symptoms noted when 
he entered his second period of training.  

The August 1996 RO decision determined that the appellant was 
not entitled to service connection for PTSD on the basis 
that, his diagnosis of PTSD occurred during a period when he 
was terminated by a discharge that precludes payment of VA 
benefits and his claimed stressors were not verified in his 
second period of service.  No evidence has been submitted 
which disputes or in any way relates to the line of duty 
determination.  There is no new evidence to attribute the 
appellant's PTSD to the second period of service.

To the extent that the appellant contends that his stressors 
for PTSD for his second period of service were flashbacks of 
incidents from his first period of service, such statements, 
being in effect lay speculation on medical issues involving 
the presence or etiology of a disability, are not probative 
to this claim and, therefore, are deemed to be not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

Although the appellant asserts that his counsel was 
incompetent at the time of his discharge from service, such 
allegations even if found to be true, would not provide a 
basis to reopen the claim for service connection for PTSD.  
Any issues regarding incompetent counsel pertaining to 
matters before the Service Department at the time of the 
appellant's discharge should be addressed to the them, as 
such matters are not within the jurisdiction of the Board.  
It is noted that his discharge papers list the lawyer who 
provided him notice of information concerning his taking his 
discharge in lieu of Court Martial, and indicated that he was 
satisfied with the advice given.  

In regards to the appellant's claim that he was not informed 
of the 1980 Administrative Decision and therefore knew 
nothing about his right to appeal, there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties." 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

The appellant's mere assertion that he didn't receive notice 
of the 1980 Administrative decision and his appellate rights 
is not sufficient to rebut the presumption of regularity in 
the administrative process.  The record shows that an 
appropriate notification letter was sent to the appellant at 
his last known address of record at that time.  The letter is 
not show to have been returned by the U.S. Postal Service.  
Thus, the Board is satisfied that the appellant was properly 
and promptly notified of the dispositions with respect to the 
1980 Administrative decision, which is final.

Lastly, as to the appellant's assertions that his PTSD 
affected his judgment during his first period of service, the 
Board notes that, in addition to the above, the regulations 
provide that a discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offenses.  38 C.F.R. § 
3.12(b).  In this case; however, there is no competent 
medical evidence of record showing or even suggesting that 
the appellant met the legal definition of insanity for VA 
purposes.  See 38 C.F.R. § 3.354(a).  Indeed, there is no 
evidence of a psychiatric deficiency of any kind until 1990, 
more than 19 years after separation from the appellants first 
period of service from which he claims resulted in his 
current PTSD, and none of the medical evidence of record 
suggests that the appellant's diagnosed PTSD caused him to be 
insane at the time he committed the offenses in question.  As 
such, the Board does not find that the appellant was insane 
at the time of his discharge in March 1970, which had been 
the result of persistent and willful misconduct.

In sum, the appellant's first period of service does not 
qualify for VA benefits. This was the holding in 1980 and in 
1996 and there has been no new evidence which would warrant a 
change in that conclusion.  Thus, there is no new and 
material evidence on that point.  Furthermore, nothing 
submitted relates the PTSD to the second period of duty.  As 
such, new and material evidence on that point has not been 
received.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for PTSD has not been received.  As such, the 
December 1980 Administrative decision and the RO's August 
1996 decision remain final, and the appeal must be denied.  
As the appellant has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



III.  Service Connection

As discussed above, the appellant's character of discharge is 
a bar to VA benefits for his first period of military service 
from June 1967 to March 1970.  Thus, his claims for service 
connection for hepatitis C and for a skin disorder will only 
be considered for his second period of service from March 
1974 to August 1974.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service treatment records from the appellant's second period 
of service are negative for complaints, findings, or 
diagnosis of a skin disorder or for hepatitis C. 

VA medical records from October 1990 to April 2009 are 
negative for findings or treatment of a skin disorder.  

A January 2001 VA general medical examination report reflects 
that the appellant had no ongoing inflammatory liver disorder 
nor did he have ongoing hepatitis C virus infection.  The 
appellant's skin was evaluated as normal and well kempt.  The 
diagnosis was a normal general medical examination.  A 
hepatitis C antibody was weakly positive.  An HCV RNA 
qualitive was ordered and this was negative.  Therefore, the 
HCV antibody was falsely positive or the appellant had 
hepatitis C and had spontaneous core.  No evidence of 
hepatitis C injection at this time.  

An August 2003 VA treatment record shows hepatitis C positive 
blood work.  

A June 2006 VA treatment record shows that the appellant was 
HCV Ab positive, but HCV viral load was negative, assessed as 
probably cleared virus.  

An October 2006 VA treatment record reflects a negative viral 
load, no further workup.  

A January 2009 VA treatment record shows that the appellant 
had a history of HCV, which cleared.    

In this case, the Board finds that the medical evidence fails 
to establish that the appellant currently has a skin disorder 
or hepatitis C, and neither the appellant nor his 
representative has presented, identified, or even alluded to 
the existence of any medical evidence of a current diagnosis 
of a skin disorder or hepatitis C.  The Board notes that in 
regard to hepatitis C, while there was some indication that 
at one time laboratory results showed positive hepatitis C 
findings, a more recent January 2009 VA medical record 
clearly found that while the appellant had a history of 
hepatitis C, it had since cleared.  Thus, notwithstanding the 
Veteran's complaints, without competent evidence of a 
diagnosed or identifiable underlying malady or condition, 
such does not constitute a disability for which service 
connection can be granted.  As indicated above, Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1131.  Hence, where, as here, competent evidence 
does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claims for service connection for 
hepatitis C and for a skin disorder must be denied because 
the first essential criterion for a grant of service 
connection- evidence of a current disability upon which to 
predicate a grant of service connection, on any basis -has 
not been met.




	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.

Service connection for hepatitis C is denied.

Service connection for a skin disorder, to include as 
secondary to Agent Orange exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


